GIEGERICH, J.
[1] These actions were brought to recover penalties for the sale of adulterated milk, as defined by .the statute (Agricultural Law, § 52). The evidence adduced by the plaintiff showed that the milk was not up to the standard fixed by the statute, and this was the only issue in the case, since it is immaterial whether the deficiency in quality is due to natural causes or otherwise. People v. Bowen, 182 N. Y. 1, 6, 74 N. E. 489.
[2] The testimony offered by the defendant as to the analysis was ' incompetent, since the chemist who testified had not himself made the' analysis, the result of which he undertook to give. The trial court was not at liberty to disregard the only competent testimony in the case, and should have rendered judgment for the plaintiff. People v. Laesser, 79 App. Div. 384, 386, 79 N. Y. Supp. 470.
Judgments reversed, and new trials ordered,' with costs to the appellant to abide the event. All concur.